DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-13, 15-18 and 20 in the reply filed on July 16, 2020 is acknowledged.  Claims 14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments Concerning Independent Claims 1 & 15
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
Applicant argues that:
Applicant herewith amends independent claims 1 and 15 to recite, inter alia, “wherein a grating is disposed over the opposing outlet.” Independent claim 15 is further amended to recite, “wherein the system is configured such that during operation the composition of the purifying plasma, as formed within the framework at the air-permeable catalyst structure where the generated oxygen radicals combine with passing air, is the same as the purifying plasma exiting the outlet and passing through the grating into an external environment.” (Emphasis added). Applicant submits that Mole fails to teach or suggest at least the foregoing limitations and therefore fails to anticipate independent claims 1 and 15.
For instance, Mole is directed to an air decontamination device that produces and uses ozone as a powerful oxidant within a plasma core 30 to clean contaminants from air flowing through a non-thermal plasma filter. In view ozone being very unhealthy for humans, the systems disclosed in Mole require a spray device 57 to mix the exhaust air with a hydrocarbon (preferably a terpene, such as myrcene) to ensure that significant ozone is not released into the area being treated. (Mole, § [0051]-[0057].) However, the device of Mole lacks a grating disposed over the outlet. (See FIG. 1 and [0041]).  Thus, Mole fails to disclose the limitations as recited in currently amended claim 1.

	The Examiner would respectfully respond that:
	It is first noted that Mole discloses that ozone is merely a byproduct and not the primary component for sanitization (paragraph 51), and further that the UV light emitting tube (40) surrounded by a mesh of an ozone catalyzing device (42) to destroy the ozone is the primary component of removing the ozone.  The spray device (57) of Mole is only present to remove any ozone should any ozone remain.  Mole specifically discloses this by stating that less than 100 ppb of ozone may remain (paragraph 57) once exiting the system in which the exit is defined by the right portion of the porous mesh faraday cage (33) as shown in Figure 1 and disclosed in paragraph 43.
	Because Mole discloses that the faraday cage (33) is made of an expanded stainless steel mesh (paragraph 43), and the stainless steel mesh is located at the outlet of the system because the system parameters are defined by the two ends of the faraday cage (33) in combination with the housing (1), then Mole meets the limitations of a grating (right portion of 33) disposed over the outlet.
	Therefore, this response is not persuasive.

The Applicant also argues that:
Additionally, the Mole device relies on hydrocarbons to prevent the ozone used in-device to decontaminate the air from being released outside of the device. As illustrated in FIG. 1, the air passing out of the flow passage 2 is treated with a spray of hydrocarbons from spray head 57 before exiting through the outlet 6. (See FIG. 1 and [0044]-[0045] of Mole). Thus, the air exiting the outlet 6 of Mole is not the same air formed within the framework at the air-permeable catalyst, as recited in currently amended claim 15. In this way, Mole fails to teach or suggest a system wherein “the composition of the purifying plasma, as formed within the framework at the air-permeable catalyst structure where the generated oxygen radicals combine with passing air, is the same as the purifying plasma exiting the outlet and passing through the grating into an external environment’ as recited in independent claim 15 as currently amended.

The Examiner would respectfully respond that:
The device is essentially defined by numeral (30) as shown in Figure 1, and the outlet is essentially shown at numeral 2, which is prior to the spray device shown directly below:

    PNG
    media_image1.png
    567
    846
    media_image1.png
    Greyscale

As such, the outlet is defined prior to the spray device, in which the air exiting the outlet (at numeral 2) of Mole is the same air formed within the framework (defined essentially by numeral 30) at the air-permeable catalyst (42), as recited in currently amended claim 15.  Therefore, Mole also discloses a system wherein “the composition of the purifying plasma, as formed within the framework (combination of 1 and 33) at the 
Thus, this response is not persuasive.

Response to Arguments Concerning Independent Claim 20
Applicant’s arguments with respect to claim 20 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mole (U.S. Publication No. 2012/0093691).
Concerning claims 1-3, 7 and 15, Mole discloses a system for sanitizing air, comprising: 

A fan (20) configured to move surrounding air into the intake, through the framework (33), and out of the outlet (paragraph 41); 
An ultraviolet lamp (40) disposed between the intake and the outlet; and 
An air-permeable catalyst structure (42) positioned so as to at least partially surround the ultraviolet lamp (40) and so as to be within a path of passing air, the air-permeable catalyst structure including a titanium dioxide (concerning claims 8 and 16; paragraphs 51 and 54) noble metal alloy catalyst and being configured to allow passage of air through the air-permeable catalyst structure (Figure 1); 
Wherein the air-permeable catalyst structure (42) is configured to generate oxygen radicals which consist essentially of hydrogen peroxide and hydroxyl radicals, but not ozone, upon exposure to ultraviolet light emitted by the ultraviolet lamp and without the introduction of additional chemicals for generating the oxygen radicals without ozone (paragraphs 51, 57 and 64), 
Wherein the generated oxygen radicals transform the surrounding air received into the intake into the purifying plasma (paragraph 49); and 

Note also that the catalyst structure does not produce ozone, but actually destroys it to generate hydroxyl radicals (paragraph 51).

Regarding claims 4 and 17, Mole also discloses that the air-permeable catalyst structure (42) has a mesh structure (paragraph 51).

Concerning claim 6, Mole continues to disclose that the air-permeable catalyst structure (42) and ultraviolet lamp (40) are located within the framework between the intake and the outlet in a direct path of passing air (Figure 1).

With respect to claim 9, Mole further discloses that the system comprises a cell for controlling operation of the ultraviolet lamp (paragraphs 30, 41 and 46).

Regarding claim 10, the reference discloses that the fan is configured to operate at a plurality of ventilation speeds (paragraph 67).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Campagna (U.S. Publication No. 2010/0266445).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system includes a digital timer in relay configured to allow the system to operate for a predetermined amount of time.  Campagna discloses a sterilization device comprising a UV light source (6) and a controller to operate said sterilization device (paragraphs 14-16 and 85).  The reference continues to disclose that the controller includes a digital timer in relay configured to allow the device to operate for a predetermined amount of time in order to allow an operator the ability to control the time that the device is activated (paragraph 86).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sanitizing system of Mole with a digital timer in relay configured to allow the device to operate for a predetermined amount of time in order to allow an operator the ability to control the time that the device is activated as exemplified by Campagna.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Hyde et al. (U.S. Publication No. 2009/0117001).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system further comprises a number of operations counter.  Hyde discloses a sanitizing device that includes an ultraviolet light source (105) and a control to operate said device (paragraphs 11 and 12).  The reference continues to disclose that the device further includes a number of operations counter (112) in order to accurately record the number of times the device has been used (paragraphs 29 and 33).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a number of operations counter in the system of Mole in order to accurately record the number of times the device has been used as exemplified by Hyde.

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Boschert et al. (U.S. Publication No. 2005/0169821).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system is in conjunction with a vehicle having an air conditioning system, wherein the sanitizing system is included in the air conditioning system.  Boschert discloses an air conditioning and environment sanitizing system that includes a blower (3), and an ultraviolet emitting light element that impinges light on a structure impregnated with a noble metal alloy in order to sanitize the surrounding air therein (paragraph 47).  The reference continues to disclose that the system is utilized within an automobile .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt (U.S. Publication No. 2011/0182772) in view of Bigelow (U.S. Patent No. 6,500,387).
Holt discloses a system for sanitizing air, comprising: 
A framework (10) having an intake (85) for receiving surrounding air into the framework and an opposing outlet (50) for passing a purifying plasma out of the framework (10); 
A fan configured to move surrounding air into the intake, through the framework, and out of the opposing outlet (paragraph 28); 
An ultraviolet lamp disposed between the intake and the opposing outlet (paragraph 22); and 
An air-permeable catalyst structure (25) positioned so as to at least partially surround the ultraviolet lamp (paragraph 22) and so as to be within a path of passing air (paragraph 32), the air-permeable catalyst structure including a noble metal alloy catalyst (paragraph 32) and being configured to allow passage of air through the air-permeable catalyst structure (paragraph 32);

Wherein the generated oxygen radicals transform the surrounding air received into the intake into the purifying plasma as the air passes the ultraviolet lamp and the air-permeable catalyst structure (paragraphs 32, 34 and 35); and
Wherein the system is configured such that during operation the composition of the purifying plasma, as formed within the framework at the air-permeable catalyst structure where the generated oxygen radicals combine with passing air, is the same as the purifying plasma exiting the opposing outlet, and therefore during operation the system contains no ozone at the opposing outlet (paragraphs 32-35).
Holt does not appear to disclose that the ultraviolet lamp is oriented perpendicularly to a longitudinal axis of the framework.  Bigelow discloses a system for sanitizing air, wherein the system includes a framework with an intake and outlet, and an ultraviolet lamp structure (column 11, lines 1-29) disposed between the intake and outlet (Figures 2 and 2A).  The reference continues to disclose that the ultraviolet lamp structure is oriented perpendicularly to a longitudinal axis of the framework (Figures 4 & 5) in order to allow and operator to provide maintenance and replace the entire lamp structure in a more easy and convenient fashion (Figure 5; column 11, lines 12-29).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to orient the ultraviolet lamp of Holt perpendicularly to a longitudinal axis of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,937,276 (herein referred to as ‘276). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each disclose a system for sanitizing air with a framework with an intake and outlet for passing a purifying plasma out of the framework (claim 1 of ‘276).  Both also include a fan, and ultraviolet lamp and an air permeable catalyst to generate oxygen radicals, but not ozone, to transform the air into a purifying plasma (claim 1 of ‘276).  As such, the obviousness type double patenting rejection exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799